Title: From John Adams to Sigourney, Ingraham, & Bromfield, 11 April 1781
From: Adams, John
To: Sigourney, Ingraham, & Bromfield (business)



Gentlemen
Leyden April 11th. 1781

I am this Moment favoured with your’s of the 10th. and thank You for the readiness with which You have undertaken to get me House as soon as may be.
I will add to the former Trouble if You please, that of procuring me a good Cook, male or female, I care not which, and two Men Servants: one that is capable of managing the Affairs of an House, and one for a Valet de Chambre and Footman: and also the Trouble of hiring me a genteel Carriage, a Light Coach of four Places with suitable Horses and Coachman, also Three Suits of Cloaths, one for the Coachman and one for each Man Servant: they must be Liveries, such as my Servants wore at Paris—deep blue Cloth Coat and Breeches, a Scarlet Cape on the Coat, and a Sleef turned up with Scarlet, and Scarlet Waistcoats—an Hat and Great Coat for each. I will leave it to You to agree for the Wages of these Servants: but it must be agreed with them to leave their Cloaths with me, as all others do in this Country, when they leave me.
Perhaps Madam Chabanel would give You any Advice or Information You want, or Mr. De Neufville.
I inclose two Receipts to serve for one for four hundred pounds Sterling, which I presume the House of Horneca Fitzeau & Co. will pay You upon Sight. In looking for an House, if a suitable one cannot be had for three thousand Guilders or under You may go higher.
I have determined to reside at Amsterdam, for the facility of trans­acting the Business of the Merchants who have Bills of Exchange upon me, and for the pleasure of seeing more of our Countrymen, than I could see in any other City and for the pleasure of some agreable Acquaintances I have formed at Amsterdam. But our Countrymen ought to be apprized that there is unhappily some difference of Sentiment between the Court at the Hague and the City of Amsterdam and that my residing at Amsterdam may be liable to Misrepresentationinterpretation, if the Motives of it are not understood.
I am Gentlemen with much Esteem your Friend & Hble Servt.
